 

Case 1:19-cr-03980-JAP Document1 Filed 09/25/19 Page 1 of 4

FILED

 

AO 91 (Rev. 11/11) Criminal Complaint LINITED STATES DISTRICT COURT
UQUERQUE, NEW MEXICO
UNITED STATES DISTRICT Coukt
for the SEP 2 5 2019

District of New Mexico

MITCHELL R. ELFERS

 

 

 

United States of America ) CLERK
v. ) oe,
Fermin Yibran TAPIA-MENDOZA ) Case No. | q mM ) 33H
YOB: 1983
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 25, 2019 in the county of Bernalillo in the
State and District of New Mexico __ , the defendant(s) violated:
Code Section Offense Description
8 U.S.C. §§ 1326(a) and (b) Reentry of a Removed Alien

This criminal complaint is based on these facts:

See attached

1 Continued on the attached sheet.

i Complainant's signature
atthew D. Salcido Deportation Officer

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 09/25/2019 Chak, O beer

Judge’s signature

City and state: Albuquerque, New Mexico hen John F. Robbenhaar Magistrate Judge
Printed name and title

 
Case 1:19-cr-03980-JAP Document1 Filed 09/25/19 Page 2 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA
V.

Fermin Yibran TAPIA-MENDOZA

AFFIDAVIT IN SUPPORT OF PROBABLE CAUSE ARREST

I, Matthew Salcido, duly sworn, hereby depose and state the following:

INTRODUCTION AND AGENT BACKGROUND

Your affiant is a Deportation Officer (DO) with the Department of Homeland Security, U.S.
Immigration and Customs Enforcement (ICE), Enforcement and Removal Operations (ERO),
and has been employed by ICE as such since July of 2011. Your affiant was an Immigration
Enforcement Agent with ICE ERO from March of 2007 to July of 2011. Prior to March of 2007,
your affiant was a Customs and Border Protection Officer with United States Customs and
Border Protection since March 2005. Your affiant is currently assigned to the Assistant Field
Operations Director in Charge, Albuquerque, New Mexico where it is your affiant's duties to

investigate violations of Immigration law.

The information contained in this affidavit is not an exhaustive account of everything your
affiant knows about this case. Rather, it contains only the facts that your affiant believes are
necessary to establish probable cause in support of a criminal complaint against Fermin Yibran

TAPIA-MENDOZA for violation of Title 8, United States Code, §§ 1326(a) and (b).

DETAILS OF INVESTIGATION
On September 25, 2019, DO Salcido was contacted by the Drug Enforcement Administration
(DEA) regarding multiple individuals that were encountered during the execution of a narcotics

search warrant. DEA advised one of the individuals detained was Fermin TAPIA-MENDOZA.
 

Case 1:19-cr-03980-JAP Document1 Filed 09/25/19 Page 3 of 4

DO Salcido conducted records checks via the Law Enforcement Communications Center (LESC)

who advised that TAPIA-MENDOZA was a previously removed aggravated felon.

DO Salcido arrived at the location of the search warrant, identified himself and deployed a

mobile fingerprint device. Fingerprint records revealed that TAPIA-MENDOZA was in fact a

citizen and national of Mexico who was illegally present in the United States after being

deported. Fingerprints records reveal that TAPIA-MENDOZA had previously been issued alien
number XXX XXX 887 and FBI number XXXXXXCC3.

TAPIA-MENDOZA was arrested and transported to the ICE office in Albuquerque, NM.

At the office DO Salcido conducted exhaustive review of said Alien and FBI number and found

the following.

On May 21, 2012, TAPIA-MENDOZA was convicted in the Second Judicial District Court
in the County of Bernalillo and the State of New Mexico, for the offense of Trafficking
and Conspiracy to Commit Trafficking methamphetamines, in violation of NMSA Section
30-31-20 and 30-28-2 and 30-31-20, for which the sentence imposed was nine (9) years

suspended to five (5) years supervised probation.

On May 23, 2012, TAPIA-MENDOZA was issued an Administrative Final Order of

Removal from the United States.

On May 25, 2012, TAPIA-MENDOZA was physically removed from the United States to
Mexico.

On October 17, 2013, TAPIA-MENDOZA was convicted in the United States District
Court, District of Southern California for the offense of Misuse of a Passport, in violation
of Title 18 United States Code § 1544. TAPIA-MENDOZA was sentenced to 6 months
incarceration.

On January 21, 2014, TAPIA-MENDOZA was physically removed from the United States
to Mexico.

TAPIA-MENDOZA has not applied for nor received permission from the Department of

~ Homeland Security to Reenter the United States after being deported.

 
Case 1:19-cr-03980-JAP Document1 Filed 09/25/19 Page 4 of 4

Based on the foregoing, your affiant believes that there is probable cause that, in the State and

District of New Mexico, TAPIA-MENDOZA, is in violation of Title 8 United States Code, § 1326

ML

Mafthew D. Salcido
portation Officer

(a) and (b), Reentry of a Removed Alien.

Subscribed and sworn to before me
This 25th day of September 2019

CN o£

Hobérable John & Robbenhaar
United States Magistrate Judge
